Citation Nr: 0713587	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic strain of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

The veteran served on active duty in the United States Army 
from January 1982 to July 1990.  Service connection for a 
lumbar spine disability was granted in an April 1993 rating 
action.  

The current appeal stems from the above-referenced January 
2003 rating decision, which continued the veteran's service-
connected lumbar spine disability at 
20 percent disabling.  The veteran perfected an appeal of the 
January 2003 rating decision with the timely submission of 
her substantive appeal (VA Form 9) in February 2005.

This case was remanded by the Board in March 2006 for 
additional procedural development.  This was accomplished, 
and in October 2006 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case which 
continued to deny the veteran's claim for entitlement to an 
increased disability rating for service-connected lumbar 
strain.  The veteran's claims folder has been returned to the 
Board for further appellate proceedings.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected lumbar spine disability is 
manifested by pain and muscle spasm.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected lumbar spine disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for her 
service-connected lumbar spine disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her increased rating claim in a 
letter from the AMC [issued pursuant to the Board's March 
2006 remand instructions] dated April 21, 2006, which 
informed the veteran "the evidence must show that your 
service-connected disability has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced April 
2006 letter.  Specifically, the veteran was advised in the 
April 2006 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration.  With respect to private treatment records, 
the April 2006 letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records on her 
behalf.  

The April 2006 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the April 2006 letter that a 
VA medical examination would be scheduled if necessary to 
make a decision on her claim.  

The April 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the AMC dated 
April 21, 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of her claim, which was by 
rating decision in January 2003.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the April 2006 VCAA letter and her claim was readjudicated in 
the October 2006 SSOC, after she was provided with the 
opportunity to submit evidence and argument in support of her 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider her claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations in December 2002 and January 2005, 
which will be discussed below.  The report of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded her current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision. 

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the February 2005 SOC.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

(i.)  The former schedular criteria

Diagnostic Code 5295, lumbosacral strain, provides a 40 
percent evaluation when severe, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).



Analysis

The veteran's service-connected lumbar spine disability is 
currently rated 20 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  It was formerly rated under the old Diagnostic Code 
5295 [lumbosacral strain].  

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of right-sided radiculopathy during the January 2005 VA 
examination.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  However, in the instant case the 
July 2005 VA examiner specifically indicated that the 
veteran's lumbar radiculopathy was not secondary to her 
service-connected lumbar spine strain, but instead a result 
of aging and increasing obesity.  

Accordingly, because the medical evidence differentiates the 
radiculopathy symptomatology from the service-connected 
lumbar strain symptoms, radiculopathy will not be considered 
in the adjudication of this claim.  See Mittleider, supra.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under former Diagnostic Code 5295 
[lumbosacral strain] is appropriate in the instant case.  The 
most recent diagnosis of record, made by January 2005 VA 
examiner, is "chronic lumbar strain."  Moreover, the 
January 2005 VA examination report of record demonstrates the 
veteran's lumbar spine symptomatology consists mainly of 
complaints of pain and some evidence of muscle spasm, which 
is accounted for in Diagnostic Code 5295.  The veteran has 
suggested no other diagnostic code, and the Board cannot 
identify a diagnostic code that would be more appropriate

The veteran's radiculopathy has been identified as unrelated 
to the service-connected lumbar spine strain as detailed 
above.  Accordingly, Diagnostic Code 5293 [intervertebral 
disc syndrome] is not for consideration.  The veteran has 
never been diagnosed with intervertebral disc syndrome in any 
event.  

Finally, in the instant case minimal degenerative changes in 
the lumbar spine have been identified [see, e.g., the 
November 2003 VA lumbar spine MRI].  However, "narrowing or 
irregularity of joint space" is specifically considered in 
Diagnostic Code 5295.  In any event, employment of Diagnostic 
Code 5003 [degenerative arthritis] with further consideration 
of Diagnostic Code 5292 [limitation of lumbar spine motion] 
would not be of benefit to the veteran, as it would result in 
a lower disability rating than the veteran currently has.  
Indeed, a recent May 2005 private treatment record indicates 
that range of motion in the veteran's lumbar spine was 
completely normal.

Therefore, the Board believes the most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5295 [lumbosacral strain].  
(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).  

As explained above, the veteran's service-connected lumbar 
spine disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5295, to warrant a 40 
percent disability rating the evidence must show severe 
lumbar strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In this case, the veteran does not evidence symptomatology 
warranting a 40 percent disability rating under Diagnostic 
Code 5295.  Specifically, listing of the spine to the 
opposite side and positive Goldwaithe's sign was not 
identified by either the December 2002 or January 2005 VA 
examiners, or noted in any of the VA outpatient or private 
treatment records.  

Nor is there evidence of marked forward bending in standing 
position.  Indeed, the veteran's gait was noted to be 
"normal and non-antalgic" during the December 2002 VA 
examination and "upright and steady" during the January 
2005 VA examination.  There is no indication of loss of 
lateral motion with osteoarthritic changes in either VA 
examination report or in any of the private or VA treatment 
records.  Additionally, there is no evidence of "abnormal 
mobility on forced motion:" the veteran was noted to walk 
"without difficulty" during the January 2005 VA examination 
and she reported during the December 2002 VA examination that 
she walked up to two and one-half miles per day.

As detailed above, there is evidence of minimal degenerative 
changes in the lumbar spine; however, such is only one of the 
numerous criteria listed for a 40 percent disability rating 
under Diagnostic Code 5295 and, alone, it does not allow for 
assignment of additional disability.

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5295.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of ankylosis of the thoracolumbar spine.  The 
measured range of forward flexion during the veteran's 
January 2005 VA examination was 85 degrees, nowhere near the 
required 30 or less, and a May 2005 private record indicates 
the veteran's range of motion of the lumbar spine was 
completely normal.  

The Board observes in passing that ankylosis of the entire 
lumbar spine is not demonstrated in the medical evidence, and 
the veteran does not appear to contend that her back is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, the veteran's 
service-connected low back disability does not warrant a 40, 
50, or 100 percent rating under the General Rating Formula 
for Diseases and Injuries of the spine. 

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of additional disability.  It is clear from the 
report of the December 2002 and January 2005 VA examinations, 
described above, that the veteran's pain was taken into 
consideration in measuring range of back motion.  Moreover, 
the January 2005 VA examiner specifically found no evidence 
of weakness or fatigability associated with the veteran's 
service-connected lumbar spine disability.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Extraschedular evaluation

Neither the veteran or her representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that her service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].


Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for her service-connected low back disability.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected chronic strain of the 
lumbar spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


